PER CURIAM
Wilbert L. Lowery ("Movant") appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pleaded guilty to the class C felony of stealing, in violation of Section 570.030.1 (RSMo. Supp. 2013). The court suspended execution of Movant's five-year sentence and placed Movant on probation for a term of five years. Movant's probation was later revoked and the previously imposed five-year sentence was executed. The motion court denied Movant's motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).